NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 20-2934
                                       __________

                                 MARTIN RUGAMBA,
                                            Appellant

                                             v.

                CRST INC; BROCK FERRY; LARRY YEO; JOSH B.;
             2 DMV UNKNOWN EMPLOYEES OF CEDAR RAPIDS, IA;
            CRST MANAGER OF CARLISLE YORK PENNSYLVANIA;
            SUPERVISOR OF CRST SHOP CARLISLE PENNSYLVANIA
                    ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 1-20-cv-00116)
                      District Judge: Honorable John E. Jones, III
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   January 22, 2021

             Before: MCKEE, SHWARTZ and RESTREPO, Circuit Judges

                            (Opinion filed: February 2, 2022)
                                     ___________

                                       OPINION*
                                      ___________

PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                             1
       Appellant Martin Rugamba filed a complaint alleging a First Amendment

violation, wrongful termination, and negligence against his employer, several

supervisors, and 2 unidentified employees of the Department of Motor Vehicles

(“DMV”) in Iowa based on a variety of issues he faced while working as a truck driver.1

Rugamba alleged that, during his commercial drivers license test, the DMV defendants

“broke into” his computer and made the test “disappear from [his] screen.” His license

was downgraded as a result.

       Rugamba then claimed that his supervisors engaged in various “schemes” and

“pernicious acts.” According to the complaint, the supervisors caused Rugamba to go

long periods of time without work assignments. He claimed that he made $2800 over 5

months, which was “too little for someone who was available . . . everyday.” The

supervisors then allegedly attempted to make Rugamba “responsible for the damages

caused by others on trucks.” Specifically, they asked him to drive a tractor with a

“cracked windshield, collapsing steering column, and no registration,” but Rugamba

declined. He also claimed that the supervisors instructed a repair shop to disable the

“opt-idle engine management system, which regulates heat,” in an attempt to “bring

about [his] demise by freezing to death.” His supervisors also “disrupt[ed] his deliveries”

in various ways. He did not expressly indicate in his complaint if he was terminated or if


1
 Rugamba’s original complaint was deficient in many ways, and the District Court
allowed him to file an amended complaint to fix those deficiencies. After the Magistrate
Judge recommended dismissing the first amended complaint, Rugamba filed a second
amended complaint instead of objections. The District Court deemed the second
amended complaint operative, and we derive the facts from that filing.

                                             2
he resigned, but stated that he “came to the conclusion that a reasonable driver would

have quit long ago” and that he told his supervisors that he was “returning the tractor to

the HQ.”

       The District Court sua sponte dismissed the complaint after screening under 28

U.S.C. § 1915(e)(2). The District Court noted that Rugamba had failed to state a claim

with respect to the First Amendment because no constitutional rights were violated. It

dismissed the wrongful termination claim because Rugamba did not allege that he was

ever actually terminated by his employer, and it dismissed the negligence claims because

there were simply insufficient facts to support a negligence claim. Rugamba timely

appealed.

       We have jurisdiction pursuant to 28 U.S.C. § 1291.2 We review the District

Court’s dismissal under the same de novo standard of review that we apply to our review

of a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6). See Allah v.

Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). To avoid dismissal under Rule 12(b)(6), a

civil complaint must set out “sufficient factual matter” to show that its claims are facially

plausible. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). We accept all factual

allegations in the complaint as true and construe those facts in the light most favorable to

the plaintiff, Fleisher v. Standard Ins. Co., 679 F.3d 116, 120 (3d Cir. 2012), and we




2
 The District Court’s jurisdiction was based on diversity under 28 U.S.C. § 1332. As the
District Court explained, Rugamba is domiciled in New York and the defendants are
domiciled in Pennsylvania or Iowa, and the amount in controversy exceeds $75,000.

                                              3
construe Rugamba’s pro se complaint liberally, see Erickson v. Pardus, 551 U.S. 89, 94

(2007) (per curiam).

       On appeal, Rugamba expressly abandoned his First Amendment claim and

challenges only the District Court’s dismissal of his wrongful termination and negligence

claims. Under Pennsylvania law, there is no common law cause of action for wrongful

termination unless such termination is prohibited by public policy, contract, or statutory

provision. Gillispie v. RegionalCare Hosp. Partners Inc., 892 F.3d 585, 597 (3d Cir.

2018). Rugamba’s claim fails because he did not allege that he was terminated from his

job nor was he “constructively discharged.”3 In order to state a claim based on a

“constructive discharge,” Rugamba had to allege that his “employer ma[de] working

conditions so intolerable that [he was] forced to resign.” Kroen v. Bedway Sec. Agency,

Inc., 633 A.2d 628, 633-34 (Pa. Super. Ct. 1993). Rugamba’s complaints, including that

he received too few assignments and was once asked to drive a substandard vehicle (but

was relieved after bringing the matter to his supervisors’ attention), would not force a

reasonable worker to resign. See DiFiore v. CSL Behring, LLC, 879 F.3d 71, 79 (3d Cir.

2018) (“[He] may have been subjected to difficult or unpleasant working conditions, but

these conditions fall well short of unbearable.”). And, to the extent that he claimed his

supervisors instructed a repair shop to disable the heating system in his vehicle in an


3
  Rugamba did not state clearly in his complaint that he was fired or that he resigned, but
he did make references to leaving his truck at headquarters and taking a bus to New
York. In his appellate brief, he stated that he tendered a letter about working conditions
to his supervisor, gave the keys to his vehicle back to his supervisor, and subsequently
took a bus to New York. Because it is unclear whether this was a resignation, we will
treat it as such and evaluate his “constructive discharge” claim.
                                             4
effort to kill him, his claim is conclusory and so devoid of factual matter that it does not

reach the plausibility threshold. See Iqbal, 556 U.S. at 678.

       Rugamba’s negligence claim also fails. To state a negligence claim under

Pennsylvania law, he had to allege “(1) a duty or obligation recognized by law, requiring

the actor to conform to a certain standard of conduct; (2) a failure to conform to the

standard required; (3) a causal connection between the conduct and the resulting injury;

and (4) actual loss or damage resulting to the interests of another.” Kleinknecht v.

Gettysburg Coll., 989 F.2d 1360, 1366 (3d Cir. 1993) (internal citation omitted). Though

Rugamba claims that his employer violated a duty to inspect his vehicle and keep it in

safe running condition, he did not suffer an actual injury based on the alleged

misconduct. While his working conditions may have been frustrating at times, we can

elicit no facts from the complaint that would support a negligence claim. As the District

Court explained, the doctrine of res ipsa loquitor is inapplicable. See Fessenden v.

Robert Packer Hosp., 97 A.3d 1225, 1230 (Pa. Super. Ct. 2014). And, despite

Rugamba’s arguments, even if the facts supported a finding of negligence per se, he has

not alleged a requisite actionable injury. See Cabiroy v. Scipione, 767 A.2d 1078, 1079

(Pa. Super. Ct. 2001) (“The concept of negligence per se establishes both duty and the

required breach of duty where an individual violates an applicable statute, ordinance or

regulation designed to prevent a public harm.”) Accordingly, we will affirm the judgment

of the District Court.4


4
 We agree with the District Court that Rugamba need not have been given another
opportunity to amend his complaint in light of the two amendments he has already made.
                                              5